Citation Nr: 1616253	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  10-38 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a bilateral eye disability, to include eye infections.

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to a compensable disability rating for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1977, and from June 1977 to June 1981, with additional National Guard service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal   from September 2009, December 2009, and September 2010 rating decisions by      a Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  In conjunction with the hearing, the Veteran submitted new evidence, accompanied   by a waiver of RO consideration.  38 C.F.R. § 20.1304 (2015).

The issues of entitlement to service connection for a bilateral eye disability and hypertension, and entitlement to a compensable disability rating for a duodenal ulcer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative, competent evidence is at least in relative equipoise as to whether the Veteran contracted hepatitis C as a result of a blood transfusion during active duty service.  




CONCLUSION OF LAW

The criteria for service connection for hepatitis C have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Veteran is seeking service connection for hepatitis C, which he asserts he contracted as a result of a blood transfusion for a bleeding ulcer during active duty service.  

As an initial matter, the Board notes that the record reflects the Veteran was diagnosed with hepatitis C after attempting to donate blood, and that he has received treatment since that time.  Thus, the Board finds that the requirements     for a current disability have been met.  As the current disability requirement has been met, the question becomes whether the disability is related to service.

The Veteran's service treatment records reflect that he was treated for a duodenal ulcer with active hemorrhage in October 1974, but do not specifically indicate that he received a blood transfusion.  However, a layperson is competent to report on matters of which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge); see also Davidson, 581 F.3d at 1316.  The Board finds that the Veteran has consistently and credibly asserted, since several years before he ever filed a claim for service connection, that he received a blood transfusion as a result of the hemorrhaging ulcer.  Additionally, he has submitted several written statements from friends and family who recall him undergoing a blood transfusion in October 1974.  

The Veteran was afforded a VA examination in connection with this claim in July 2012.  The examiner opined that the Veteran's hepatitis C was less likely than not related to active duty because it could not be definitively determined that the Veteran had received a blood transfusion.  However, the examiner also noted that the Veteran's service treatment records reflected that his blood had been "typed and crossed" at the time of his treatment for the ulcer in service, which was suggestive that a blood transfusion had been imminent.  The examiner further stated that if such blood transfusion had occurred, it would certainly have increased the Veteran's risk for contracting hepatitis C.  The examiner did not indicate that the Veteran had any other risk factors for hepatitis C.  

The Board has also reviewed the Veteran's private treatment records with respect to hepatitis C.  In March 2001, the Veteran's gastroenterologist, Dr. N.H., noted that the Veteran reported having undergone a blood transfusion in 1974, and that he had no other risk factors for contracting hepatitis C.  

The mandate to accord the Veteran the benefit of the doubt is triggered when the evidence has reached a stage of balance.  After review of the record, the Board is   of the opinion that the evidence is at least in equipoise regarding the question of whether the Veteran underwent a blood transfusion during active duty service that led to his current hepatitis C.  Accordingly, the benefit of the doubt rule will be applied, and service connection for hepatitis C is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.




ORDER

Entitlement to service connection for hepatitis C is granted.  


REMAND

While further delay is regrettable, the Board finds additional development is necessary with respect to the remaining claims on appeal. 

With respect to the claim for service connection for an eye disability, the Veteran contends that he suffers from recurrent eye infections which first began during a period of active duty or, alternatively, which began as a result of two separate eye injuries during his National Guard service.  The Veteran's service treatment records reflect that he was treated for bilateral eye infections during active duty service in 1980, and for separate injuries to the left and right eyes during National Guard service on May 27, 1998 and June 1, 1998.  Additionally, he has undergone treatment for dry, scratchy, burning eyes during the pendency of the appeal.  As the Veteran has not been afforded a VA examination, and there is no competent medical opinion of record, the Board finds remand is necessary in order to obtain a VA examination and opinion prior to the adjudication of this claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Concerning the claim for service connection for hypertension, the Veteran underwent a VA examination in connection with this claim in July 2012.  The examiner gave a negative opinion, but did not provide a rationale in support of the opinion.  Additionally, the examiner commented on one elevated blood pressure reading during the Veteran's National Guard service, but did not address whether elevated blood pressure readings during the Veteran's active duty service were indicative of hypertension.  In this regard, the Board notes the Veteran had    multiple blood pressure readings taken in 1975 reflecting diastolic pressure 
over 90.  Accordingly, remand is required to obtain an addendum opinion.  
Additionally, it is not clear from the record whether the Veteran was on active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) on May 27 and June 1, 1998 when he was seen for his eyes, or on April 13, 2003 when his blood pressure was noted to be 180/116.  An attempt to verify whether he was on ACDUTRA or INACDUTRA on those days should be made.  

With respect to the ulcer claim, the most recent VA examination to assess the current nature and severity of the Veteran's service-connected duodenal ulcer     was in July 2012.  As the record indicates that the Veteran's condition may have changed since that time, an additional examination would aid in evaluating the claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Updated treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his claimed disabilities.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.

2. Obtain VA treatment records dating since February 2015 and associate them with the electronic claims file.

3. To the extent possible, request through official  sources verification of whether the Veteran was on ACDUTRA or INACDUTRA on May 27, 1998, June 1, 1998, and April 13, 2003.  All efforts to obtain this information should be fully documented, and the Veteran notified if such verification cannot be accomplished.   

4. After the above has been completed to the extent possible, schedule the Veteran for a VA eye examination to address the claim for service connection for a bilateral eye disability.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide all diagnoses with respect to the Veteran's eyes, and indicate whether any diagnoses are refractive errors.  For each diagnosed disability (other than refractive error) provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disability arose in service or is causally related to a period of service, to include as due to eye infections diagnosed during active duty or the reported eye injuries during May and June 1998 during the Veteran's National Guard service.  A rationale   should be provided for any opinion expressed.  

If no opinion can be rendered without resorting to mere speculation, the examiner should explain why rendering an opinion is not possible or feasible.

5. Send the claims file to the examiner who conducted the July 2012 hypertension examination, if available, to obtain an addendum opinion.  The claims file must be reviewed by the examiner.  If the original examiner is not available, the claims file should be forwarded  to an examiner of similar or greater qualifications.  If a new examination is deemed necessary to respond to the request, one should be scheduled. 
 
Following a review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension arose during active duty, or is causally related to such service.  The examiner should specifically comment on the Veteran's blood pressure readings during active service, to include elevated readings in February 1975.  The examiner should explain the reasons for any opinion reached.

If no opinion can be rendered without resorting to mere speculation, the examiner should explain why rendering an opinion is not possible or feasible. 

6. Schedule the Veteran for a VA stomach and duodenal condition examination to assess the current severity of his duodenal ulcer.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's duodenal ulcer should be reported. 

7. After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


